COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00305-CV


HEAT SHRINK INNOVATIONS, LLC                                           APPELLANT

                                         V.

MEDICAL EXTRUSION                                                       APPELLEE
TECHNOLOGIES-TEXAS, INC., A
TEXAS CORPORATION


                                     ------------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a notice of appeal from the trial court=s April 10, 2012 “Final

Judgment.” The trial court subsequently granted appellant’s motion for new trial

on July 24, 2012, while it still had plenary jurisdiction over the case. See Tex. R.

Civ. P. 329b(e).



      1
       See Tex. R. App. P. 47.4.
      On July 30, 2012, we informed the parties that it appeared the trial court=s

granting of the motion for new trial rendered this appeal moot and that the appeal

would be dismissed as moot unless, on or before August 9, 2012, any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal. Neither party filed a response.

      Therefore, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: September 27, 2012




                                    2